Citation Nr: 1139590	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-01 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diplopia, claimed as vision loss.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from September 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was previously before the Board in September 2008, April 2010, and August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claim requires additional development.  

In August 2011, this claim was before the Board and remanded for further development.  Specifically, it appeared that the most recent supplemental statement of the case (SSOC) was mailed to the wrong address.  In June 2011, the AMC issued an SSOC to the Veteran that was returned via United States Postal Service bearing the stamp "INSUFFICIENT ADDRESS."  On review of the claims file it was determined that the June 2011 SSOC was sent to an address not previously associated with the Veteran.  The Veteran's Trujillo Alto, Puerto Rico address appeared to be the correct address (as numerous correspondence has been successfully forwarded to and received by the Veteran at that location).  

As such, the August 2011 remand directed the AMC/RO to take the necessary steps to verify the Veteran's current mailing address and send him a copy of the June 2011 SSOC.  Review of the claims file shows that none of this development occurred and a copy of the August 2011 remand was mailed to the incorrect address, not the Veteran's Trujillo Alto address, and returned to the Board via United States Postal Service bearing the stamp "INSUFFICIENT ADDRESS."

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Veteran has the right to be furnished with a copy of the SSOC at his correct address of record and to be given 30 days to respond from the date of mailing.  38 C.F.R. § 19.30, 19.31, 20.302 (c) (2011).  On remand, his correct address should be verified, and all subsequent correspondence from the VA to the Veteran, including a copy of the June 2011 SSOC, should be sent to the established correct address of record.  

In light of the foregoing, therefore, the Board concludes that this matter must be remanded for compliance with the Board's August 2011 remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take the necessary steps to verify that the Veteran's current mailing address is the Trujillo Alto address (Terrazas De Cupey A41 Calle 7, Trujillo Alto, Puerto Rico 00976).  All correspondence from VA to the Veteran, including a copy of the June 2011 SSOC, should be sent to the established address. 

2.  Allow for an appropriate time for response; thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



